NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            DEC 12 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
In re: JOHN CHRISTOPHER                          No.   18-56196
O’CONNOR, an individual,
                                                 D.C. No. 2:16-cv-01903-SJO
          Debtor,
______________________________
                                                 MEMORANDUM*
KATHERINE L. O’CONNOR, an
individual and as Trustee of the 2009
Three Children Irrevocable Trust,

              Appellant,

 v.

JOHN J. MENCHACA, Chapter 7 Trustee
of John Christopher O’Connor,

              Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 9, 2019**
                               Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: N.R. SMITH and WATFORD, Circuit Judges, and KORMAN,*** District
Judge.

      Appellant Katherine L. O’Connor, the wife of a debtor in a Chapter 7

bankruptcy proceeding, appeals the decision of the District Court for the Central

District of California that granted in part and denied in part the Appellee John J.

Menchaca’s (the “Trustee”) motion for summary judgment, which sought to avoid

certain transfers of real property pursuant to 11 U.S.C. §§ 544, 548 and California

Civil Code section 3439.04(a)(1).

      1. “Absent exceptional circumstances, we generally will not consider

arguments raised for the first time on appeal, although we have discretion to do

so.” El Paso City v. Am. W. Airlines, Inc. (In re Am. W. Airlines, Inc.), 217 F.3d
1161, 1165 (9th Cir. 2000). On appeal, the Appellant argues for the first time that

the Trustee’s action is time-barred, because all of the unsecured creditors either

knew or should have known about the alleged fraudulent transfers, such that the

statute of limitations on each of the unsecured creditor’s claims expired prior to the

filing of the debtor’s bankruptcy petition. In the district court, the Appellant argued

only that Wells Fargo’s claims were barred. Moreover, the Appellant failed to



      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                           2
address any of the exceptions to the general rule that an argument raised for the

first time on appeal is waived. See United States v. Carlson, 900 F.2d 1346, 1349

(9th Cir. 1990) (discussing the limited circumstances where we may consider an

issue raised for the first time on appeal). Accordingly, the Appellant waived this

argument.

      2. Similarly, the Appellant raises for the first time on appeal her argument

that a creditor must file a proof of claim in order to be considered “a creditor

holding an unsecured claim that is allowable” for purposes of 11 U.S.C.

§ 544(b)(1). Again, the Appellant failed to argue any exceptions to waiver apply.

This argument is also waived. See El Paso City, 217 F.3d at 1165.

      AFFIRMED.




                                           3